Citation Nr: 1503739	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-33 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for a service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

REMAND

The Veteran served on active duty from June 1980 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO granted entitlement to service connection for major depressive disorder at a 10 percent disability rating, effective February 25, 2010.  In an October 2012 rating decision, the RO increased the disability rating to 30 percent, effective February 25, 2010.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO in June 2013.  A transcript of the hearing has been associated with the record.

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).

In this case, there are outstanding VA and private medical records relevant to the Veteran's claim that are not part of the record.  In VA medical records dated from January to March 2010, it appears that the Veteran reported treatment by Dr. A., a private physician through Tricare.  There are no records in the claims file, VBMS, or Virtual VA reflecting this treatment.  It is unclear when this treatment was provided, but because these records may be relevant to the Veteran's claim, they should be obtained.

In addition, at his hearing, the Veteran indicated that he had an upcoming appointment with his private psychiatrist, Dr. G.  The most recent records from this provider are from March 2013.  On remand, recent records should be obtained from this provider. 

The Veteran was afforded a VA examination in December 2014.  The examiner noted that the Veteran had an intake on December 5, 2014, where he was diagnosed with major depressive disorder and generalized anxiety disorder, with a note to rule out PTSD.  The examiner also noted that the Veteran would be attending group and individual therapy, although there was no indication as to when or where this treatment would take place.  Such records are not in the file.  As it appears there are outstanding VA medical records, on remand, all recent VA medical records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's psychiatric disorder, including records from Dr. A, referred to in VA medical records reflecting psychiatric treatment dated from January to March 2010, and from Dr. G, after March 2013.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Obtain all medical records related to psychiatric treatment from VA, including, but not limited to, an intake on December 5, 2014, and any group and individual psychiatric therapy thereafter.

3.  Thereafter, schedule the Veteran for a VA examination of his service-connected disability.  All findings necessary to rate the disability should be elicited from the examiner.  A GAF score and its meaning under DSM-IV should also be sought.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

4.  Readjudicate the the claim of entitlement to an initial disability rating in excess of 30 percent for major depressive disorder.  If a benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

